156 F.3d 1243
98 CJ C.A.R. 4386
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Kevin Walter LORD, SR., Petitioner--Appellant,v.Ron CHAMPION, Respondent--Appellee.
No. 98-6090.
United States Court of Appeals, Tenth Circuit.
Aug. 18, 1998.

Before PORFILIO, KELLY, and HENRY, Circuit Judges.**


1
ORDER AND JUDGMENT*

KELLY

2
Mr. Lord, a state prisoner appearing pro se, seeks to appeal from the magistrate's report and recommendation denying habeas relief, 28 U.S.C. § 2254.  Our review of the record indicates Mr. Lord did not file objections to the magistrate's report and recommendations.  Accordingly, Mr. Lord has waived appellate review, and our review of the record discloses no reason why the waiver should not operate to bar review of Mr. Lord's claims.  See Talley v. Hesse, 91 F.3d 1411, 1413 (10th Cir.1996).  We DENY Mr. Lord's application for a certificate of probable cause and DISMISS the appeal.



**
 After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.  See Fed.  R.App. P. 34(a); 10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument


*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3